PER CURIAM.
Appellants-defendants, Robert L. Knaser and Knaser’s insurer, Reliance Insurance Company, appeal an order determining the validity of service of process on Appellant-Knaser and failure to dismiss an amended complaint in an action suggesting devastavit. We reverse.
Upon review of the record on appeal and after consideration of the briefs of the parties, we determine that since appellee’s cause of action as alleged against Appellant-Knaser arose prior to July 1, 1973, the effective date of Sections 48.193 and 48.-194, Florida Statutes, Knaser, a resident of the State of Ohio, was not subject to service of process perfected pursuant to these sections. See Barton v. Keyes Co., 305 So.2d 269 (Fla.App.1974); Marshall v. Johnson, 301 So.2d 134 (Fla.App.1974). Therefore, the trial court did not have jurisdiction over Knaser’s person and erred in denying Knaser’s motion to dismiss.
Accordingly, the trial court’s order denying appellant-Knaser’s motion to dismiss is reversed and the cause remanded with directions to dismiss appellee’s amended complaint as to appellant Knaser only.
CROSS, OWEN and MAGER, JJ., concur.